DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devanie DuFour on January 22, 2021.  The application has been amended as follows:
In claim 22, line 13, -to actuate the first tip and the second tip- has been inserted after “second handle”.
Claims 23, 26, 27, and 33 have been cancelled.
In claim 38, line 12, -to actuate the first tip and the second tip- has been inserted after “second handle”.

Allowable Subject Matter
Claims 22, 24, 28-32, 34-38, 40, and 41 are allowed. The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “a surgical tool comprising: a spring assembly comprising a first elongate spring, a second elongate spring, and a mechanical connector, wherein the mechanical connector forms a proximal end of the surgical tool, a first handle distally extending from the first elongate spring; a first tip distally extending from the first handle; a second handle distally extending from the second elongate spring; and a second tip distally extending from the second handle, wherein the first handle and 
The most pertinent prior art references of record are U.S. 5,637,111, U.S. 2006/0167450, U.S. 6,391,043, and U.S. 8,398,673, which all teach a system comprising several of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed “spring assembly” limitation, as well as the specifically-claimed relationship between the “tips”, the “handles”, and the “springs”.  While U.S. 2004/0153061 is considered to be pertinent, this reference fails to explicitly disclose ‘a tool having multiple configurations wherein the tips rotate relative to their handles to change configurations’.  Examiner asserts that these references would not overcome each other’s deficiencies.  Furthermore, no other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
It should be noted that upon further consideration, any pending Double Patenting rejections have been withdrawn in view of the finalized language of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794